DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 7334861) in view of Liu (US 2012/0127245).
Ha discloses an inkjet printer comprising:
               a printer body including an ink containing portion (FIG. 5, element 40a) configured to contain ink to be supplied to the printer body, a top portion of the ink containing portion including a port (FIG. 5, element 43), the port communicating with an inner space of the ink containing portion;
                               a first cover (FIG. 4, element 31) pivotable about a first axis within a first pivotal range between a first opened position, in which the first cover is opened with respect to the ink containing portion, and a first closed position, in which the first cover covers the ink containing portion (FIG. 1 shows the cover 31 in the open position and the close position, wherein the axis that the cover 31 pivots as shown reads on the first axis); and
		a second cover (FIG. 4, element 44) pivotable about a second axis within a second pivotal range, which is smaller than the first pivotal range, between a second opened position, in which the second cover is opened with respect to the ink containing portion, and a second closed position, in FIGs. 3-4 show the pivoting of the cover 44, wherein the axis that the cover 44 pivots reads on the second axis).
	Ha however does not teach wherein the second cover including a sealing member configured to seal the port and wherein a distance of the second cover from a central of the sealing member to the second axis is less than a distance of the first cover from a point, which corresponds to the central of the sealing member, to the first axis.
	Liu discloses an ink container in a printing apparatus, having an ink port (FIG. 5, element 21) and a cover (FIG. 5, element 11) including a sealing member (FIG. 5, element 112) configured to seal the ink port, wherein the cover is pivotable about an axis (FIG. 4 shows the cover 11 pivotable around the axis of element 131) between the close and open positions (FIGs. 5-6 show the cover 11 in the close and open positions).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the second cover of Ha’s printing apparatus to comprise a sealing member as disclosed by Liu to tightly close the ink refill port to prevent ink from being leaked (paragraph [0022]). In addition, such modification would result of that, in Ha’s printing body shown in FIG. 1, the sealing member would be located in the cover 44 at the position facing the ink port 43; As a result, the distance from the central of the sealing member to the rotation axis of the cover 44 must be shorter than that from the central of the sealing member to the rotation axis of the cover 31.		
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853